Name: 97/371/EC: Commission Decision of 3 June 1997 amending Decision 94/838/EC approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5 (a), covering the period between 1994 and 1999 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry;  EU finance;  Europe;  marketing;  agri-foodstuffs
 Date Published: 1997-06-14

 Avis juridique important|31997D037197/371/EC: Commission Decision of 3 June 1997 amending Decision 94/838/EC approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5 (a), covering the period between 1994 and 1999 (Only the Spanish text is authentic) Official Journal L 157 , 14/06/1997 P. 0021 - 0022COMMISSION DECISION of 3 June 1997 amending Decision 94/838/EC approving the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5 (a), covering the period between 1994 and 1999 (Only the Spanish text is authentic) (97/371/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10a thereof,Whereas Council Regulation (EEC) No 867/90 (2) extends the common measure to forestry products;Whereas the Commission, by Decision 94/838/EC (3), approved the Single Programming Document for Community structural measures for improving the processing and marketing conditions for agricultural and forestry products in Spain (except for Andalusia, Asturias, the Canary Islands, Cantabria, Castile and Leon, Castile-La Mancha, the Valencian Community, Extremadura, Galicia, Murcia, Ceuta and Melilla) in respect of Objective 5 (a), covering the period between 1994 and 1999;Whereas applications for assistance under the Single Programming Document have proliferated since 1994 with the result that the original allocation from the EAGGF Guidance Section will not be sufficient to meet deserving applications for investment aid that will be made up to 1999; whereas, furthermore, the Commission, by Decision C(96) 3898/5 of 16 December 1996, adopted the financial estimates for the areas of Spain not covered by Objective 1 in respect of Objective 5 (a) with the exception of the financing of the measures covered by Regulation (EEC) No 866/90; whereas the financing plan envisaged was reduced by ECU 54 156 837 compared with the plan originally approved;Whereas on 15 October 1996 the Spanish Government presented to the Commission a request for the amendment of the Single Programming Document approved followed by additional information sent on 2 December 1996 and 6 and 10 March 1997; whereas this amendment concerns solely the indexing up to 1997 of the original EAGGF assistance in the light of its annual allocation, the transfer of the amount of ECU 54 156 837 by which the financial estimates pursuant to Council Regulation (EEC) No 2328/91 (4) were lowered and the adjustment of the new financing plans under the Single Programming Document to take account of these amounts without in any way altering any other aspect of the Document;Whereas the amendment provided for in this Decision is in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 94/838/EC is hereby amended as follows:1. in the first paragraph of Article 3 the amount of 'ECU 119 000 000` is replaced by 'ECU 175 771 067`;2. the financing plans referred to in the second paragraph of Article 3 are replaced by those shown in the Annex to this Decision (5);3. in Article 4 the annual breakdown is adjusted as follows to take account of indexing up to 1997:>TABLE>Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 3 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 91, 6. 4. 1990, p. 1.(2) OJ No L 91, 6. 4. 1990, p. 7.(3) OJ No L 352, 31. 12. 1994, p. 16.(4) OJ No L 218, 6. 8. 1991, p. 1.(5) Annex not published in the Official Journal.